      Case: 1:19-cv-01798 Document #: 1 Filed: 03/14/19 Page 1 of 4 PageID #:1



                        THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND                   )
and LOCAL NO. 1 S.E.I.U. HEALTH FUND,                     )
                                                          )
                                    Plaintiffs,           )
                                                          )
                         v.                               )
                                                          )
KIMCO FACILITY SERVICES, LLC,                             )
                                                          )
                                    Defendant.            )


                                    COMPLAINT

       Plaintiffs, LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND and LOCAL NO. 1
S.E.I.U. HEALTH FUND, by and through their Attorneys, Robert B. Greenberg and
Matthew S. Jarka, of Asher, Gittler & D'Alba, Ltd., complaining of Defendant, KIMCO
FACILITY SERVICES, LLC, allege as follows:
       1.     This action is brought under the provisions of Sections 502(g)(2), (a)(3), of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C., Secs. 1132(g)(2),
(a)(3), and 1145.
       2.     Jurisdiction in this Court is based upon Sections 502(e)(1) and 502(e)(2) of
ERISA [29 U.S.C. Sec. 1132(e)(1) and (e)(2)], which states in relevant part:


              Where an action under this subchapter is brought in a district
              court of the United States, it may be brought in the district
              where the plan is administered, where the breach took place,
              or where a defendant resides or may be found, and process
              may be served in any other district where a defendant resides
              or may be found.


       3.           The LOCAL NO. 1 S.E.I.U. PENSION TRUST FUND and LOCAL NO. 1


                                             -1-
      Case: 1:19-cv-01798 Document #: 1 Filed: 03/14/19 Page 2 of 4 PageID #:2



S.E.I.U. HEALTH FUND ("Funds") have been established pursuant to collective bargaining

agreements heretofore entered into between Service Employees Local No. 1 of the Service

Employees International Union AFL-CIO ("Union"), and the Apartment Building Owners

and Managers Association of Illinois, the bargaining representative of Defendant, and the

Funds are maintained and administered in accordance with and pursuant to the provisions

of Section 302(c)(5) of the National Labor Relations Act, as amended, ERISA and other

applicable federal law and the Funds are administered pursuant to the terms and

provisions of a certain Restated Agreement and Declaration of Trust ("Trust Agreement").

       4. The Fund office is located at 1211 W. 22nd Street, Suite 406, Oak Brook, IL 60523,

and the Funds are administered in the Northern District of Illinois.

       5.     As provided in the Trust Agreement, Plaintiffs are required to receive, hold

and manage all monies required to be contributed to the Funds in accordance with the

provisions of the then applicable Collective Bargaining Agreement for the uses and

purposes set forth in the Trust Agreement.

       6.     Defendant is an employer engaged in an industry affecting commerce and

maintains its Registered Agent’s office at Illinois Corporation Service C, 801 Adlai Steven-

son Drive, Springfield, Illinois 62703.

       7.     Defendant employs or has employed persons represented for collective

bargaining purposes by the Union and agreed to be bound by the Collective Bargaining

Agreement or agreements referred to herein, by the terms of which Defendant was

required to contribute to the Funds.


                                            -2-
      Case: 1:19-cv-01798 Document #: 1 Filed: 03/14/19 Page 3 of 4 PageID #:3



      8.     Plaintiffs are entitled to an accounting from Defendant, said accounting to

state the number of individuals regularly employed by Defendant, including those

regularly employed on a part-time basis, and the length of time all said individuals were

employed by Defendant for the period July 1, 2015, through December 31, 2018.

      9.     Plaintiffs, in their behalf, and on behalf of all employees for whose benefit the

Funds were established, have requested Defendant to submit its books and records for an

audit as provided for in the Funds’ Trust Agreement, which is incorporated into the

Bargaining Agreement, but Defendant has refused and failed to perform as herein alleged.

      10.    Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreconcilable injury and damage unless Defendant is ordered to

specifically perform all of his obligations required under the Collective Bargaining

Agreement and the Trust Agreement, and is restrained from continuing to refuse to

perform as thereunder required.

      WHEREFORE, Plaintiffs pray:

      (a)    That Defendant be compelled to account to Plaintiffs for contributions due

             as aforesaid and to pay to Plaintiffs any amount found due and owing in

             accordance with the applicable provisions of its Collective Bargaining

             Agreement.

      (b)    That Plaintiffs be awarded their costs, including reasonable attorney's fees

             incurred in the prosecution of this action as provided in the Collective

             Bargaining Agreement and under the applicable provisions of ERISA, as

             amended.

                                            -3-
Case: 1:19-cv-01798 Document #: 1 Filed: 03/14/19 Page 4 of 4 PageID #:4



(c)    That interest and/or liquidated damages be assessed against Defendant as

       provided in the Collective Bargaining Agreement and the applicable

       provisions of ERISA, as amended.

(d)    For such other and further relief as the Court may determine just and proper.




                                   /s/ Robert B. Greenberg
                                   Asher, Gittler & D'Alba, Ltd.
                                   200 West Jackson Boulevard, Suite 720
                                   Chicago, Illinois 60606
                                   (312) 263-1500
                                   Fax: (312) 263-1520
                                   rbg@ulaw.com
                                   IL ARDC#: 01047558



                                   /s/ Matthew S. Jarka
                                   Asher, Gittler & D'Alba, Ltd.
                                   200 West Jackson Boulevard, Suite 720
                                   Chicago, Illinois 60606
                                   (312) 263-1500
                                   Fax: (312) 263-1520
                                   msj@ulaw.com
                                   IL ARDC#: 6322603




                                    -4-
